Title: To Thomas Jefferson from Ryland Randolph, 8 August 1806
From: Randolph, Ryland
To: Jefferson, Thomas


                        
                            Aug. 8. 1806. Norfolk.
                        
                        An early impression of respect & esteem for the Chief Magistrate of the U. States, and a deep
                            impression of regard for Mr. Jefferson him self, seem to my sense of propriety to be sufficient justification for this
                            address, and although persuaded of too frequent liberties of this kind, I am impeled irresistibly in right to my self, to
                            this attempt to relieve my self from a singular and awkward embarassment which my letter to you about fifteen days past
                            produced, & the perplexity it occasions me increases so easily proportional to my returning consideration that, at
                            this imperfect restoration of Intellect I am urged to offer you my only appology for the Act, with
                            a hope that my extreme dangerous illness, a Norfolk bilious fever, will completely exculpate me—and
                                bury in oblivion, insted of my Body, as I expected, my Nerve
                            Shaken & brain sick attempt  to write you, that Letter, of lasting memory to me,
                            which was dictated by pure sentiments of gratitude for your friendly reply to my letter of request in June last, and
                            feelinging so sensibly on my sick bed, your ready support to my Mediterranian views, I cou’d not repose quietly, on my
                            pillow under the reflection that I never had by letter or other wise conveyed to you the acknowledgements due you
                            & allwais urged on my mind to make, but a delay for want of Strength to get here sooner, to gain information and
                            to consult my few Mercantile Friends here, depend my decision on the offers you made me, till the unfortunate period of my
                            illness here, which defeated my obje in going to Alexandria with an intintion of waiting on you in person with my
                            decision, but my illness commencing here on embarking, I coud not even write to you from Alexandria, much more get to
                            Washington, and with full knowledge of my danger I was brought back in Packet here, being extremely uncomfortably situated
                            at Alexandria.—With this explanation, whatever my last & Incoherent letter may have conveyed, unfavorable to me, I
                            hope it will be considered as the offspring of debilitated nerve & mind, but dictated I trust, by sentiments
                            worthy to influence the conduct of any Man, for I shou’d grieve extremely even in total derangement, if I shoud express,
                            what my Native feelings does not at all times prompt me to.—With very sincere esteem for you, Mr Jefferson and a regard,
                            that may warrant some presumption, I subscribe my name under the sacred assurance of friendship.
                        
                            Ryland Randolph
                            
                        
                    